SENTENCIA.
El apelante, Prudencio Rivera Martínez, fue convicto de infracción al Art. 30 de la Ley de Narcóticos que prohíbe sembrar, cultivar o cosechar la planta cannabis sativa L *815conocida como marihuana. Referido el recurso de apelación a la Sociedad para Asistencia Legal ésta rindió informe ex-plicando que no hallaba que se hubiera cometido error revocable y solicitó que se le relevara de su representación.
El apelante por su propio derecho radicó alegato y señala como errores el haberse negado la Sala sentenciadora a orde-nar la supresión de la evidencia por ilegalidad de la orden de allanamiento; no aceptar la declaración de un coacusado admitiendo ser el único responsable de la siembra y cultivo de la marihuana; al hallarlo culpable por el delito de siembra y cultivo de marihuana cuando el delito cometido fue el de posesión de la planta y porque no se conectó al apelante con la infracción.
No cometió error la Sala sentenciadora al no eliminar la evidencia. Aparte de que hubo base suficiente para expedir una orden de allanamiento, la evidencia no se obtuvo en virtud de dicha orden y sí cuando fue sorprendido el apelante arrancando hojas del cultivo de marihuana y huyendo, tiró al suelo dichas hojas.
El récord demuestra que en una parcela propiedad de un tercero vivía la persona que fue coacusada con el apelante. En esa parcela había una siembra de marihuana y el apelante y el coacusado fueron soprendidos y arrestados cuando arrancaban hojas de las plantas y las metían en un envase. El coacusado declaró que la siembra era de él, y que era marihuana. La prueba en conjunto demuestra que el apelante visitaba diariamente el lugar y sostiene la conclución de la Sala sentenciadora de que él participaba en la siembra y cultivo de la marihuana. Aun cuando se aceptara que el apelante hubiera podido ser acusado por la posesión de la droga, hay prueba suficiente en el récord para sostener su convicción de que él la cultivaba y cosechaba.
Se confirma la sentencia dictada por la Sala de Arecibo del Tribunal Superior en 13 de julio de 1967 que condenó al apelante a una pena de 5 a 10 años de presidio.
*816Así lo pronunció y manda el Tribunal y firma el Señor Juez Presidente.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios

Secretario